Citation Nr: 1757367	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  10-25 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left knee injury residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel







INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986, from December 2001 to June 2002, from March 2003 to August 2003, from March 2006 to October 2006, from November 2007 to February 2009, and from June 2011 to January 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran's claim was previously before the Board in October 2015, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

It is noted that the Veteran was previously represented by Vietnam Veterans of America.  However, while on remand, in October 2016, the Veteran revoked such representation and appointed Disabled American Veterans as his new representative.  As such, the caption on the title page has been amended to reflect this finding.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current meniscal tear and chondromalacia of the left knee are attributable to military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, meniscal tear and chondromalacia of the left knee was caused by injury in military service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that he currently suffers from the residuals of a left knee injury, manifested by a meniscal tear and chondromalacia of the left knee.  In this regard, the Veteran has stated that he first began having complaints of pain in military service and that such has continued to present, resulting in increased difficulty with standing and walking over the years.  The Veteran has also indicated that he continued to seek treatment for his knee after his initial injury in service and that doctors later diagnosed his same symptoms as a meniscal tear and chondromalacia of the left knee.

A review of the Veteran's service treatment records reveals that on November 19, 2008, the Veteran reported left knee pain after hitting his left knee on a Humvee armored door.  The Veteran was seen by physicians who diagnosed a contusion.  The Veteran rested the left knee and took appropriate medications, however, he still had pain.  He was then seen by a doctor in January 2009, who thought he had a meniscus tear and then referred him for imaging via magnetic resonance imaging (MRI).  A January 2009 MRI did not show a meniscus tear, but did show mild, chondromalacia patella and a minimal Baker's cyst.  

The Veteran was provided with a VA examination in February 2009.  The Veteran reported complaints of sharp pains, which can occur in any of the three different locations in his left knee.  They occurred several times a day, usually between 2-5 times a day and last 5-8 seconds.  The Veteran's knee had no scars, no swelling, and no tenderness to palpation.  The Veteran had full active range of motion without any instability or weakness.  There was no redness or heat, no abnormal motion, and no guarding.  The active pain free range of motion of the left knee was 0 to 130 degrees (normal is 0 to 140 degrees).  There was a negative drawer sign and a negative McMurray sign.  X-rays of the left knee found no acute or healing fracture or other focal osseous abnormality identified.  The impression was a normal left knee.  No opinion was rendered as there was no finding of a current disability.

A review of the Veteran's outpatient treatment records post service reveals that he has been continually followed for complaints of left knee pain and treatment since leaving military service.

The Veteran was seen in April 2010, as he continued to have symptoms and sought an orthopedic opinion.  The orthopedic specialist noted the negative MRI for meniscus tear in 2009, however, based on the Veteran's clinical picture, which included more than one year of post-injury mechanical problems, he assessed the Veteran with a posterior horn meniscus tear.  He performed a knee arthroscopy in April 2010, at which there were in fact tears evident in the meniscus which were debrided.  After the surgery, the Veteran's knee improved.

The Veteran was provided with an additional VA examination in January 2016.  Based on the review of the claims file and physical examination, to include clinically-indicated diagnostic testing, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reported the "crush" injury noted in the service treatment reports was diagnosed as a contusion.  The examiner elaborated that, it is less likely this type of injury would cause a meniscal tear or chondromalacia.  As the meniscal tear was noted on MRI, it would have been minor and consistent with the aging process rather than due to the contusion.  Therefore, as the contusion would less than likely cause the noted knee condition, it is less than likely the knee condition was caused by the "crush" injury.

However, an October 2016 opinion from the Veteran's primary care physician found that the Veteran's current meniscal tear and chondromalacia of the left knee was most likely etiologically related to his in-service "crush" injury.  The physician reviewed the Veteran's medical documentation, to include his service medical records and the records of the 2010 knee surgery and 2016 VA examination.  In support, the physician explained that although the MRI did not show a tear at the time of the evaluation of the injury in 2009, the 2010 surgery confirmed that the Veteran had in fact sustained a tear from that injury and such would not have been accounted for by mere aging alone.  Because the Veteran had complaints that were consistent with the symptoms of a meniscal tear from the time of the November 2008 injury to the time of the 2010 surgery, it stands that the Veteran's tear must have occurred at that time.  The physician also noted that MRIs sensitivity for meniscal tears can be roughly in the 80 percent range, so 20 percent can be missed.  The Veteran's orthopedist performed the operation despite a negative MRI and his clinical suspicions were validated.  The Veteran did improve after the surgery.  Therefore, it is highly likely that the Veteran's knee pain was a direct result of the injury at hand.

The Board finds, upon resolving all reasonable doubt in the Veteran's favor, service connection for left knee injury residuals, manifested as a meniscal tear and chondromalacia of the left knee, is warranted. 

The Veteran is shown to have a current diagnosis during the relevant appeals period of a meniscal tear and chondromalacia of the left knee as per his outpatient treatment records and VA examinations.  Additionally, it is noted that the Veteran's service treatment records show that he was treated in service for a left knee injury.  Therefore, the issue turns upon a showing of such nexus between the two.

Here, there is both probative medical evidence for and against the contention that the Veteran's left knee injury residuals are etiologically related to his in-service left knee injury.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. at 49.  Given the current diagnosis of a meniscal tear and chondromalacia of the left knee, documented in-service left knee injury, and the probative medical evidence in relative equipoise with regard to etiology, any reasonable doubt is resolved in favor of the Veteran and service connection for left knee injury residuals is granted.  38 U.S.C. § 5107(b).

ORDER

Entitlement to service connection for left knee injury residuals is granted, subject to the laws that govern the payment of monetary benefits.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


